TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00280-CV



                               The Hertz Corporation, Appellant

                                                 v.

                                    Chandra Oglen, Appellee




              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 90538, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on July 25, 2022. On September 6,

2022, this Court sent a notice to appellant informing it that its brief was overdue and that a

failure to file a satisfactory response by September 16, 2022, would result in the dismissal of this

appeal for want of prosecution. On counsel’s subsequently filed motion, the time for filing was

extended to October 24, 2022. Appellant’s counsel has now filed a second motion, requesting

that the Court extend the time for filing appellant’s brief. We grant the motion for extension of

time and order appellant to file a brief no later than November 30, 2022. No further extension of

time will be granted and failure to comply with this order may result in dismissal of this appeal.

See Tex. R. App. P. 38.8(a).

               It is ordered on October 31, 2022.



Before Chief Justice Byrne, Justices Triana and Smith